DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Remarks filed February 15, 2022 is acknowledged.




Response to Amendment
Claims 4-6, 8, and 17-21 have been previously canceled.  Claims 1-3, 7, 9-16, and 22-24 are pending and are provided to be examined upon their merits.
Applicant has amended their title.  The amendment is entered.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112, starting pg. 8 of Remarks:
Claim Rejection - 35 U.S.C. § 112
The Examiner states in the Office Action, p. 13: 
Respectfully, where is this taught in the disclosure? In reviewing the prior prosecution of this case, it appears this was added as an amendment on June 4, 2011. Claimed material must be supported in the original filing of the disclosure, otherwise it is considered new matter. A 112(a) rejection is made for this, however, if Applicant can show support, the rejection will be withdrawn. 
There is no other mention of a 35 USC § 112 rejection in the Office Action. The quote immediately follows claim 16’s element: 
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for 
The Present Application states: Upon accessing the portal, a user can search for a product using typical search techniques and identify a geographic region in which the search is to be constrained. A geographic region as defined by the user can include a radius from a point of origin, a state, city, locality, zip code or other identification means by way to limit the scope of a search. By accessing a database of merchant profiles, the merchant portal returns to the user a list of merchants in the identified geographic location that provide the desired product. For each listed merchant and according to one embodiment of the present invention, a token is created that associates the user, the identified product and the merchant. Present Application, ¶0015 (emphasis added).
According to one embodiment of the present invention, the user submits a list of key words that describes the product or service sought along with a geographic restriction. For example, the user can seek a particular type of product for a specific geographic region. Alternatively, a user can input a starting location and set a range of interest. Consider, for example, a search for deli restaurants with a ’ mile radius. By either inputting the address where the user is conducting the search or by using global positioning technology, a search can be conducted for restaurants that serve deli style food within a radius of’2 mile of the user's present location. Id., ¶0026 (emphasis added).
Turning back to the previous example for a search of a deli restaurant within 2 mile of the user's location, the merchant portal 110 accesses the merchant profile database 130 to gain records matching the search criteria. In this particular example, assume that the inquiry resulted in 5 merchants meeting the search criteria. In response to identifying these merchants, the merchant portal 110 conveys a list of these merchants to the user 130. At the same time of the submission of the list of merchants to the user, a token is generated and associated with each of the listed merchants and the user conducting the search. Id., ¶0028.
Thus, at least the foregoing paragraphs provide exemplary support for:
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location.
Note, the invention is defined by the claims and not limited to examples set forth in the Specification.
Thanks.  Apparently the support was found later, and the reason no 35 USC 112 rejection was made. 

Applicant argues 35 USC §101, starting pg. 9 of Remarks:
Rejections - 35 U.S.C. § 101
Claims 1-3, 7, 9-16 and 22-24 stand rejected under 35 U.S.C. §101 as directed to non- statutory subject matter, an abstract idea. Applicants respectfully traverse the rejection.
The 2019 Revised Patent Subject Matter Eligibility Guidance takes into consideration more recent case law and a consequent revised interpretation of 35 U.S.C. § 101. Applicant respectfully submits that claims 1-3, 7, 9-16 and 22-24 recite eligible subject matter pursuant to current case law as applied by the 2019 Revised Patent Subject Matter Eligibility Guidance.
The 2019 Revised Patent Subject Matter Eligibility Guidance divide the 35 U.S.C. § 101 subject matter eligibility analysis into three successively applied sections. If the claims are eligible in any section, then the claims are eligible under 35 U.S.C. § 101.
Step 2A-Prong One - Abstract Idea Exception Groupings to Determine Claim Direction
Step 2A-Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance states:
Claims that do not recite matter that falls within the following three enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except in the rare circumstance in which a USPTO employee believes a claim should nonetheless be treated as reciting an abstract idea.
The abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
a) Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations; 
b) Certain methods of organizing human activity: 
a. Fundamental economic principles or practices (including hedging, insurance, mitigating risk); 

i. agreements in the form of contracts; 
ii. legal obligations; 
iii. advertising, 
iv. marketing or sales activities or behaviors; 
v. business relations); and 
c. Managing personal behavior or relationships or interactions between people including: 
i. social activities, 
ii. teaching, and 
iii. following rules or instructions.
c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 is directed to “A data system for correlating website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity.” Claim 1 sets forth the specific details of how this is uniquely accomplished:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual and conduct a search based on a desired product and a desired location;
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to 
responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
The Examiner states, “Applicant's claims recite abstract elements that include commercial interactions such as sales activities and therefore fall under certain methods of organizing human activity.”
Assuming that the Examiner is correct, Applicant respectfully submits that also applies the claims to Section I-Prong Two and Section II to further demonstrate the eligibility of the claims.
Step 2A-Prong Two - Directed to a Practical Application if Section I-Prong One applies?
Section 2A-Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance states:
The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible)
These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. 
If a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I, above), it must then be analyzed to 
A claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
(a) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and 
(b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
Applicant respectfully submits that the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any exception into a practical application and set forth “how” to implement the invention in accordance with Federal Circuit law. (emphasis added). The claims are not drafted at a high level of generality to merely apply the judicial exception of organizing human behavior. Thus, the claims are eligible because they are not directed to the recited judicial exception of organizing human behavior.

The Examiner states that “If Applicant has improved computer technology, it is not being claimed.” Office Action, p.7. Applicant respectfully disagrees. First, Applicant respectfully submits that claim 1 improves computer technology as described below. The claimed invention is not simply improving a judicial exception. Also, it would be helpful if the Examiner could provide Applicant a definition of “improved computer technology.” Clearly, improving computer technology includes programming of a computer to perform new functions. See McRo v. Bandai Namco Games America, Inc. et al., 837 F.3d 1299 (Fed. Cir. 2016) where the invention improved computer technology by programming the computer to perform computer animation in a new way.

McRO was not abstract but improved 3-D animation technology.  

From MPEP 2106.05(a) I…
“In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. 

Therefore, determine whether the focus is an improvement to computer capabilities or the computer is used as a tool to perform an abstract idea.

From Applicant’s argument above…
>>”Clearly, improving computer technology includes programming of a computer to perform new functions. See McRo v. Bandai Namco Games America, Inc. et al., 837 F.3d 1299 (Fed. Cir. 2016) where the invention improved computer technology by programming the computer to perform computer animation in a new way.”<<

The new functions, however, cannot be to a judicial exception.  

Regarding McRO, it was incorporation of the rules and not the computer that improved the technological process.  

For example from FairWarning regarding McRO (FairWarning IP v. Iatric Systems, CAFC, 2015-1985, Oct. 11, 2016)…
“The claims in McRO were not directed to an abstract idea, but instead were directed to “a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type.” McRO, 2016 WL 4896481, at *8." (pg. 7, para. 1)

“As such, we explained that “it [was] the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks.” Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358). “This [was] unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way.” Id. (citing Parker v. Flook, 437 U.S. 584, 585–86 (1978); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Alice, 134 S. Ct. at 2356).” (Pg. 7, para. 2)
The Examiner in the July 16, 2021 Advisory Action states that “Alice was ruled non- statutory as there was no improvement to the computer itself or other technology, as indicated above.” Applicant respectfully disagrees. Alice specifically rejected the claims because “Viewed as a whole, these method claims simply recite the concept of intermediated settlement as performed by a generic computer.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014). Alice recited improving the functioning of a computer itself as an example of eligible subject matter. “[The Alice method claims] do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field. An instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer is not “enough” to transform the abstract idea into a patent-eligible invention. Id.
Nevertheless, the claims of the Present Application do improve computer technology through the organization and interaction of various databases and portals.
The Examiner states that the following bolded elements of claim 1 cover performance of the limitation as commercial interactions including sales activities:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location;
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and
responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
The Examiner characterizes all of the bolded elements as a judicial exception and then questions were claim | recites improved technology. However, as discussed in more detail below, at least the underlined portions form no part of an abstract idea. The underlined portions describe how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual. Such correlations utilizing a combination of databases and computer interconnectivity are inherently technological. Furthermore, the claims are not drafted at a high level of generality. The claims in Electric Power Group were drafted at a high level of 

From Applicant’s argument above…
>>”The underlined portions describe how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual. Such correlations utilizing a combination of databases and computer interconnectivity are inherently technological.”<<

Respectfully, allowing a computer system to do what a computer does (track, identify, verify, and correlate) is not improving the capabilities of the computer but using the computer as a tool for an abstract idea.  Inherently technological is not improving the capabilities of a computer.
Regarding the foregoing, the Examiner states, “Respectfully, allowing a computer to perform functions is not improving the computer itself.” Office Action, p. 9. Applicant respectfully submits that the Examiner’s statement is overbroad. From a software perspective, the primary thing that can improve a computer is enabling the computer to perform new and non- obvious functions. The issue in Electric Power Group was that the claim elements were at such a high level of generality that no improvement could be ascertained. That is not the case with the instant claims where the details of how to implement the technological improvements are set forth.
Performing new and non-obvious abstract functions is not improving computer capabilities but using the computer as a tool for an abstract idea.
Continuing, the court in Electric Power Group did not (i) discontinue the analysis under Step 2B simply because the claims were directed to gathering, analyzing, and presenting information and (11) focus only on a simple listing of recited generic computer component. In Electric Power Group the court reviewed each element to determine if the claims set forth “any requirements for how the desired result is achieved.” The court then determined that the claims recited only ‘non-specific’ processing of data and no new data analysis technique. 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments 
matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter e 
the merchant portal associates 
a token with each of the plurality of resultant business establishments and 
with a financial transaction identity of the individual 
for a predetermined period of time and 
wherein the merchant portal is further configured to 
examine both 
the merchant financial transactional data for each of the resultant business establishments and 
the financial transactional identity of the individual 
for the predetermined period of time for the token, and 
responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, 
determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business 
The foregoing limitations meet the requirements that Electric Power Group did not. The foregoing limitations specify “how” to identify to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual utilizing a combination of databases and computer interconnectivity “to determine[] that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual are the improvements to computer technology as identified by Applicant.” By not being over inclusive in the identification of an abstract idea and considering the actual improved technology, the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any judicial exception into a clear practical application that specifies how . The claims as a whole recite a specific improvement over prior art systems by implementing a time- limited token structure to track transactions and identities with time-limited tokens between devices within geographical constraints. The claims are not recited at a high level of generality. Thus, under Step 2A-Prong Two, the claims are clearly eligible because they are not directed to the recited judicial exception of organizing human behavior.
A practical application is not a matter of detail, as a detailed abstract idea is still abstract.  A practical application itself cannot be abstract.  Using a computer as a tool to perform an abstract idea is not a practical application.
The Examiner cites the Present Application, ¶0022 and states:
“The merchant portal is therefore a server coupled to a network that can be accessed as a website. This is not improving computer or other technology but using existing technology for abstract purposes.” Office Action, p. 11.
In response, Applicant is not arguing only whether the merchant portal is a server coupled to a network. As set forth below and consistent with Bascom, Applicant inter alia focuses on the combination and arrangement of components and not whether individual components are conventional, generic, or not as supporting patent subject matter eligibility.
Applicant appears to be arguing their system is improving computer technology.  There is no teaching of solving a technical problem with a particular computer arrangement.
The Examiner also states:

In response, Applicant is unaware of any statutory or case law that excludes an invention from statutory eligibility solely because the invention can be used for business purposes when the claim includes technical improvements in function and organization of hardware that does not simply replicate at a high level a well-known business process as was done in Alice. Unless there is such a case, Applicant respectfully submits that whether the invention can be used for business purposes is not determinative. The focus of the claims are not on a business process per se but on technical functionality and the combination and arrangement of components.
The Examiner was responding to Applicant’s arguments.  The rejection is based on 35 USC 101.
Referring to “The claims as a whole recite a specific improvement over prior art systems by implementing a time-limited token structure to track transactions and identities with time- limited tokens between devices within geographical constraints,” the Examiner further states:
The above is itself abstract. Improving an abstract element (track transactions, token) with specificity still results in an abstract element. The token itself is abstract as it associates a user and merchant, therefore commercial interaction. Id.
In response, Applicant is not arguing the use of token without context beyond associating a user and a merchant is not abstract. Applicant is arguing that the use of technology intergrated within the entire context of the claim is not abstract. Use of the token sets forth “how” an aspect of the invention is accomplished, which the very kind of specific detail that the Federal Circuit found wanting in Electric Power Group, i.e.:
... wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the token forms a unique association between a merchant and the individual, the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments, and the financial transactional identity of the individual for the predetermined period of time for the token;
responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment 
(emphasis added)
From Applicant’s argument above…
>>”Applicant is arguing that the use of technology intergrated within the entire context of the claim is not abstract.”<<

Using computers for an abstract idea is using computers as a tool for an abstract idea.
The improvements of claim 1 advance computer technology by programming the computer to perform new, practical functions that are neither routine nor generic: 
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location;
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
The bolded elements perform new functions that establish within a predetermined geographical distance from a desired geographical location a match of an inquiry received from a user computing device with a plurality of resultant business establishments. Thus, the technology includes the dual, non-general purpose of such matching combined with geographical distance constrained by a desired geographical location.
Respectfully, the above is not improving computer capabilities but using computer technology.  

From Applicant’s disclosure…
“…For example, the user can seek a particular type of product for a specific geographic region. Alternatively, a user can input a starting location and set a range of interest. Consider, for example, a search for deli restaurants with a Yz mile radius. By either inputting the address where the user is conducting the search or by using global positioning technology, a search can be conducted for restaurants that serve deli style food within a radius of Yz mile of the user's present location.” [0024]
From above “using global positioning technology” to find the location of a merchant is both using existing technology, at a high level of generality, and is not improving computer capabilities.
Referring to the element, “returning to the computing device for display on display devices to a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location,” the Examiner states:
Respectfully, where is this taught in the disclosure? In reviewing the prior prosecution of this case, it appears this was added as an amendment on June 4, 2011. Claimed material must be supported in the original filing of the disclosure, otherwise it is considered new matter. A 112(a) rejection is made for this, however, if Applicant can show support, the rejection will be withdrawn.

Furthermore, the technology is improved by utilizing a time-limited token and the combination of databases and computer interconnectivity to track a correlation between a physical location of business establishments associated with (1) the identified particular device matches, (11) geographical tracking constraints with an individual associated with one of the device matches and the business establishment location, and (111) a financial transactional identity of the individual. Furthermore, the technology combines all the intermediate operations to achieve a useful result of “determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.” Claim 11. The determination result is not merely a data processing or business result but rather relates to the matching, geographical location constraints, and time limited token correlation. Thus, the technology of the computer is improved by programming the computer by, for example, performing the functions bolded by Applicant including “associate[ing] a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual.
The Examiner states:
If the above is the teaching to support predetermined geographical 	, “using typical search techniques" is not improving technology. Using existing search technology for an abstract purpose of displaying businesses in the area to inquire about goods is using existing technology for an abstract purpose. It's also taught and claimed at a high level of generality. Office Action, p. 14.
In response, Applicant respectfully submits that the claim integrates specific search technology, and the claim must be considered as a whole. These limitations should not be considered detached from their context and incorporation as technology that combined form a technically improved system.
Applicant appears to be arguing “specific search technology” as a practical application.  However, Applicant’s own disclosure teaches…
“…For example, the user can seek a particular type of product for a specific geographic region. Alternatively, a user can input a starting location and set a range of interest. Consider, for example, a search for deli restaurants with a Yz mile radius. By either inputting the address where the user is conducting the search or by using global positioning technology, a search can be conducted for restaurants that serve deli style food within a radius of Yz mile of the user's present location.” [0024]
Furthermore, the claims are not drafted at a high level of generality and merely apply the judicial exception of organizing human behavior. “A claim ... [is] abstract and patent ineligible [if] there [was] nothing in the claim “directed to how to implement [the idea].” Finjan, Inc. V. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. Jan 10, 2018) (emphasis added). In the context of the 2019 PEG, claims that set forth how to implement an idea are not recited at a high level of generality.
The Examiner states, “There is nothing in the MPEP that indicates "how to implement an idea" makes abstract claims statutory.” Office Action, p. 14.
In response, according to Electric Power Group setting forth “how” an invention is implemented was the shortcoming of Electric Power Group’s invention. When a claim sets forth ‘how’ an invention is accomplished at a level of detail at least commensurate with the present claims, the claims cannot be reciting an abstract idea.
The Examiner has cited paragraph 0023 of the Present Application, stating “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized. These implementation methodologies are known within the art and the specifics of their application within the context of the present invention will be readily apparent to one of ordinary skill in the relevant art in light of this specification without departing form the scope and spirit of the present invention.” Office Action, p. 12. “Therefore methodologies and architectures for website monetization cannot be an inventive concept if one skilled in the art can provide implementation or they are known in the art.” Id.
The Examiner also states, “Applicant's disclosure indicates the invention is about "Website Monetization" (title) and not improving computer technology. The specification itself teaches this.”
In response, the invention is defined by the claims and not by specific examples or high level quotes in the Specification. For example, McRo was about accurately animating a representation of human face. That is an abstract statement. However, McRo set forth details of “how” to accomplish such 
Respectfully, McRO was ruled statutory and not abstract as improving 3-D animation technology.  
Applicant respectfully disagrees with the Examiner’s conclusion because “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized” only after reading the Present Application. There is no evidence that one of ordinary skill in the art would know how to implement the invention without reference to the Present Application.

Furthermore, Applicant submits that following analysis of the claim demonstrates that any fundamental economic principle or practice in claim 1 is integrated into a practical application. The Court of Appeals for the Federal Circuit (CAFC) in Bascom Global Internet Services, Inc., v. AT&T Mobility LLC, AT&T Corp., 827 F.3d 1341 (Fed. Cir. 2016) provided guidance, and the principles of Bascom apply to the claims of the Present Application. In Bascom, the invention pertained to integrating a “local client computer” and “a remote ISP server.” The invention provided a website access filtering system that was formerly performed on a single system and redistributed the filtering functions between the local client computer and the remote ISP server. The CAFC found each limitation in isolation to be a well-known, generic computer component, i.e. the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself.” Id. Bascom distributed the filtering functions between the local client computer and the remote ISP server. The CAFC agreed that the claims presented an ordered combination that “did not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities.” “The claims carved out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.” Id.
However, consistent with Bascom, Applicant’s focus is on the combination and arrangement of components and not whether individual components are conventional, generic, or not. Representative claim | claims a novel combination, interconnectivity, and integration of two databases, a merchant portal, and a user computing device that provides a practical application of systems for a specific purpose within a specific context. This combination, interconnectivity, and integration of the three systems is specifically arranged to practically apply the elements of the claims and enhance the technological environment to facilitate specific technology to achieve correlation of “a website inquiry with a transaction utilizing a combination of databases and computer interconnectivity.” Claim 1. Thus, the interconnectivity itself when considered as a whole is specific and non-abstract. Claim | does not preempt the abstract idea of “performance of the limitation as commercial interactions.” Final Office Action, Feb. 3, 2021, p. 25.
From MPEP 2106.05(a), I, iv…
I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.

Examples that the courts have indicated may show an improvement in computer-functionality:…

iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);

There is no indication Applicant’s combination of databases and computer interconnectivity improves computer capabilities.
The Examiner lastly quotes from Alice and states, “The above Alice patent is not statutory, yet it is novel with specific interconnectivity and arrangement of computers.” Alice ’s claims simply applied a computer to a well-known economic process without more, which is why the claims were unpatentable. In contrast, the claims of the Present Application set forth technical, implementation details, which are completely absent from the claims in Alice.
From MPEP 2106.05(a)…
“In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).” 

If Applicant is solving a technical problem, it should be in the specification and the solution to the technical problem claimed.  Using computers as a tool for an abstract idea is not solving a technical problem.
Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1, independent claim 16 mutatis mutandis, and claims directly or indirectly dependent thereon.
Based on the above, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9-16, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 9-16, and 22-24 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 and method Claim 16 as the claims that represents the claimed invention for analyses.  
Claim 1 recites the limitations of:
A data system for correlating a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity, the system comprising:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry of an individual from a user computing device and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computing device, the merchant database returns to the computer for display on display devices of a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial identity are associated with the token indicting the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

Claim 16 recites the limitations of:
A method for correlating a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity, the method comprising:
storing on a storage medium a business establishment profile for each of a plurality of business establishments wherein each business establishment profile includes a business establishment physical location and product information for goods offered at each business establishment;
maintaining a financial database wherein said financial database includes merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
conducting on a computing device by an individual, an inquiry for goods in a desired geographic location;
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location;
generating a token and thereafter associating the token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual, for a predetermined period of time;
comparing merchant financial transaction data for each of the plurality of resultant business establishments with the financial transactional identity associated with the individual for the predetermined period of time to determine whether both the merchant financial transaction data and the financial transaction identity are associated with the token; and
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claims recite elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (sales analysis such as comparing merchant financial transaction data with transactional identity associated with the Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite:  a storage media, computer, display devices, and merchant portal (Claim 1); a storage medium, computer, and display device (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Applicant’s specification teaches computer and merchant portal as being computing devices (para. [0022]).  Also “numerous changes in the combination and arrangement of parts can be resorted to by those skilled in the art without departing from the spirit and scope of the invention.”  (see paras. [0021], [0023], and [0051]).  MPEP 2106.05(f) and 2106.05(h) show that applying a computer to abstract elements or generally linking a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.  The merchant portal is related to a business process, where such interfaces have been found to be improving a business process and not a technology (see October 2019 Update, Subject Matter Eligibility, pg. 13, where a trading display Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 7, 9-15, and 22-24 further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Certain 


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejections
The prior art rejection is withdrawn in the Final Rejection dated April 21, 2016 based on the claim amendments.  An updated search was conducted but does not result in a prior art rejection at this time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693